Judgment, Supreme Court, New York County (Rosalyn Richter, J.), entered September 9, 2005, inter alia, upon a jury verdict, in favor of defendant Bierman and against plaintiffs, unanimously affirmed, without costs.
Flaintiffs sue to recover for injuries sustained by the infant plaintiff by reason of a blood clot that allegedly formed as a consequence of pulmonary valve surgery performed on the infant by defendant pediatric cardiologist Bierman. It is plaintiffs’ theory that the clot’s formation would have been prevented had Dr. Bierman administered heparin, an anticoagulant, before the surgery. However, the evidence before the jury, fairly considered, enabled the panel reasonably to conclude that Dr. Bierman used his best professional judgment in balancing the risks and benefits of administering heparin in advance of the surgery and, accordingly, that his decision not to use the drug did not constitute malpractice (see Nestorowich v Ricotta, 97 NY2d 393, 398 [2002]).
*320We have considered plaintiffs’ remaining arguments and find them unavailing. Concur—Andrias, J.P., Sullivan, Williams, Gonzalez and Catterson, JJ.